COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Angela Carter v. Tarantino Properties, Inc.

Appellate case number:    01-17-00843-CV

Trial court case number: 2015-57423

Trial court:              215th District Court of Harris County

        The record was due on December 18, 2017. On January 8, 2018, the court reporter
advised this court that no reporter’s record was taken. On January 24, 2018, the district clerk
advised this court that appellant had not made payment arrangements for the filing of the clerk’s
record.
        On November 13, 2017, appellant filed in this court a statement of inability to afford
costs on appeal. Appellant stated in the cover letter that she had filed this document in the trial
court; but because we are unable to verify that the trial court received this document.
        Accordingly, if appellant wishes to proceed without payment of costs or fees for
preparation of the appellate record, she must comply with Rule 145(b) of the rules of civil
procedure. Appellant must file her Statement of Inability in compliance with Rule 145 in the trial
court. Appellant also must ask the trial court clerk to prepare and file a supplemental clerk’s
record within 14 days of the date of this order, containing the Statement of Inability appellant
filed with the trial court. See TEX. R. APP. P. 34.5(c).
       If appellant fails to comply with this order, the case may be dismissed for failure to make
arrangements for the filing of the clerk’s record. See TEX. R. APP. P. 37.3(b) (allowing dismissal
of appeal if no clerk’s record filed due to appellant’s fault).
        It is so ORDERED.

Judge’s signature: __/s/ Michael Massengale_
                      Acting individually


Date: _February 22, 2018_